JUSTICE McNULTY, J., specially concurring: I concur in the majority opinion in this case and in the remedy formulated, as it returns the parties as nearly as possible to the status quo that existed before the trial court erroneously granted plaintiff’s motion to dismiss without prejudice. A motion to dismiss with prejudice should be granted only if Northern Trust Co. v. Upjohn Co. (1991), 213 Ill. App. 3d 390, 572 N.E.2d 1030, precludes plaintiffs preferred expert, Dr. Herbert, from testifying about the standard of care due plaintiff from the defendant Dr. Skolnik. I do not believe Northern Trust mandates that result. I am also not convinced, as the dissent concludes, that the evidence establishes as a matter of law that Dr. Herbert is incompetent to testify as an expert for the reasons set forth in the majority opinion.